Citation Nr: 0801303	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-09 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected peripheral vascular disease of the left 
lower extremity, currently rated as noncompensable prior to 
April 6, 2007, and as 40 percent disabling as of April 6, 
2007.

2.  Entitlement to an increased disability rating for 
service-connected Raynaud's disease of the hands, currently 
rated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to March 
1976.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO) dated in March 2004.  In that decision, the RO 
denied service connection for peripheral neuropathy and 
declined to grant compensable ratings for the veteran's 
peripheral vascular disease of the left lower extremity and 
Raynaud's disease of the hands.  The veteran and his wife 
provided testimony before the undersigned Veterans Law Judge 
at a videoconference hearing conducted in May 2006.

The appeal was remanded by the Board in November 2006.  In 
May 2007, the RO granted service connection for peripheral 
neuropathy of the feet, satisfying that issue on appeal.  The 
RO also granted an increased rating for peripheral vascular 
disease of the left lower extremity to 40 percent effective 
April 6, 2007.  Since this increase did not constitute a full 
grant of the benefit sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  The RO also continued the denial of a compensable 
rating for Raynaud's disease of the hands.  


FINDINGS OF FACT

1.  Prior to April 6, 2007, the veteran's peripheral vascular 
disease of the left lower extremity was not shown to cause 
claudication on walking more than 100 yards, and did not 
result in diminished peripheral pulses or ankle/brachial 
index of 0.9 or less.  

2.  As of April 6, 2007, the veteran's peripheral vascular 
disease of the left lower extremity is manifested by not more 
than claudication on walking between 25 and 100 yards on a 
level grade at 2 miles per hour and; trophic changes (thin 
skin, absence of hair, dystrophic nails) and ankle/brachial 
(ABI)index of 0.7 or less.  The ABI was 0.61 April 6, 2007.  

3.  Raynaud's disease of the hands is manifested by less than 
characteristic attacks occurring one to three times a week.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for peripheral 
vascular disease of the left lower extremity, currently rated 
as noncompensable prior to April 6, 2007, and as 40 percent 
disabling as of April 6, 2007, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.31, 4.104, Diagnostic Code 7114 (2007).

2.  The criteria for a compensable evaluation for Raynaud's 
disease of the hands have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.31, 4.104, Diagnostic Code 7117 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2002, August 2003, April 2006 and March 2007.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The Board notes 
that the claims upon which this appeal is based were received 
in February 2002 and June 2003.

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Adequate opportunities to submit evidence and 
request assistance have been provided.

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO notified the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in the April 2006 letter.  To the extent that there 
is any perceived technically inadequate notice, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  The veteran has been 
thoroughly informed consistent with controlling law, and has 
not indicated he has additional evidence.  In this regard, he 
indicated in December 2006 that he did have additional 
evidence.  Any failure in the timing of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1369, 1374 (2004).  There has been no prejudicial error 
in the duty to inform the veteran.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007)).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Examinations have been provided.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  No additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.

Factual Background

The veteran seeks higher ratings for his peripheral vascular 
disease of the left lower extremity and Raynaud's disease of 
the hands.  Service connection was granted for Raynaud's 
disease of the feet and hands in a November 1976 rating 
decision which cited to an diagnosis of Raynaud's disease in 
1974 in the veteran's service medical records.  In a December 
2001 rating decision, the RO recharacterized the evaluation 
of this condition and separated out peripheral vascular 
disease of the lower left and right extremities, and 
Raynaud's disease of the hands.  

The veteran was afforded a VA examination in November 2001.  
He reported his Raynaud's syndrome started in service when he 
was exposed to cold in Germany.  The veteran reported his 
symptoms had basically resolved since he now lived in South 
Carolina.  He reported no history of deep venous thrombosis, 
varicose veins or surgery on the lower extremities.  
Examination of the hands was without noted abnormality.  
Examination of the lower extremities showed no cords or 
edema.  There was loss of hair consistent with peripheral 
vascular disease (PVD).  Left dorsalis pedis pulse was 
palpable.  There was no muscle atrophy of the feet.  He 
ambulated up and down the hallway for 50 feet without a limp, 
chest pain or dyspnea.  Capillary refill of the toes was 
adequate but examination was limited because of thickness and 
discoloration of toenails.  Reference was made to a bilateral 
lower extremity arterial study dated in July 2001 that showed 
no significant ischemia in the left lower extremity.  The 
assessment was essential resolution of Raynaud's syndrome now 
that the veteran lived in the warmer weather, and no 
additional diagnosis related to the left lower extremity.  

The veteran underwent evaluation in April 2002 related to his 
diabetes and peripheral neuropathy.  He complained of 
burning, numbness and tingling in the hands and feet when 
exposed to cold.  He also reported his feet got numb if he 
walked any distance.  He moved all extremities without 
weakness.  There were no lesions of the skin.  He had mildly 
decreased sensation to the tips of his toes, right worse than 
left.  It was indicated that this could be due to the 
diabetes mellitus or to his other health issue.

The veteran was afforded a VA examination of the feet in 
April 2004.  The veteran complained of pain and tingling in 
the feet and hands during the cold weather.  He also reported 
a purplish hue and occasional swelling to the skin during 
those times.  He denied ever having any injections, physical 
therapy or assistive devices for the hands or feet.  He 
reported pain in the hands and feet primarily instigated by 
cold weather.  He denied weakness, fatigability or affect on 
his standing or walking.  He was retired.  His hands and feet 
pain did not affect his activities of daily living or 
recreational activities.  Physical examination of the hands 
showed no atrophy.  There was full range of motion, no 
crepitus and 5/5 grip strength.  Bilateral carpal tunnel 
syndrome was noted and decreased sensation along the radial 
digits of both hands was observed.  There was normal 
sensation of the ulnar digits.  The feet showed no abnormal 
corns, callouses or edema.  There was no restricted or 
painful motion, edema, tenderness, abnormal weight bearing, 
weakness or instability.  There was normal foot posture in 
standing and normal gait, and there was no tenderness to 
palpation along the Achilles tendon.  The diagnosis was 
Raynaud's disease causing intermittent hand and foot pain, 
and bilateral carpal tunnel syndrome.  

VA examination of the arteries and veins was also conducted 
in April 2004.  The claims folder was reviewed by the 
examiner.  The examiner noted that the veteran was right-
handed and was diabetic.  The veteran reported pain and 
numbness in his hands and feet with cold weather.  He also 
reported the feet and hands turn white, red and blue, but 
mostly red.  He was also bothered by foot pain when rising in 
the warm weather.  Physical examination showed the veteran to 
be in no acute distress, with blood pressure of 120/60 and 
pulse of 60.  Extremities were without clubbing, cyanosis of 
edema.  His pulses were 2+ in the upper and lower 
extremities.  There was no discoloration of the feet or 
hands.  Sensation was intact.  The diagnosis was that the 
veteran's Raynaud's disease of the hands and feet caused 
disability of a moderate extent, particularly in the winter 
months, although there was pain daily.  Peripheral vascular 
disease and peripheral neuropathy, related to diabetes, were 
also noted to complicate the pain.  

In May 2006, the veteran and his wife testified before the 
undersigned Veteran Law Judge that they believed his 
conditions had worsened.  They indicated that he had 
undergone recent treatment at VA facilities.  

VA treatment records dated from the date of claim to May 2007 
show that the veteran was seen on a routine basis for 
management of multiple complaints, including Raynaud's 
disease and peripheral vascular disease of the left lower 
extremity, but primarily for problems related to the 
gastrointestinal system and diabetes.  

The veteran was afforded VA examinations for neurology and 
the arteries and veins in April 2007.  The claims folder was 
reviewed by the examiner.  The examiner noted that the 
veteran was right-hand dominant.  He reported he could walk 
.25 miles before he would feel pain in the legs.  Resting 
reportedly brought relief.  He reported night pain and cramps 
in the legs.  His blood pressure was 158/76 left and 159/73 
right, his pulse, and his pulse was 70.  Ankle brachial 
indices were left 0.61 and right 0.88.  The diagnosis was 
significant peripheral vascular disease of the lower 
extremities, left being greater than the right.  The examiner 
noted significant claudication on walking more than 100 
yards, and diminished peripheral pulses bilaterally.  She 
also noted ankle brachial indices were less than 0.9.   

On April 2007 VA neurological examination, the physician 
noted that the claims folder was reviewed.  The examiner 
observed that the veteran had mild sensory neuropathy, and 
opined that this neuropathy was likely related to his 
diabetes.  

Law and Analysis

The present appeals involve the veteran's claim that the 
severity of his service-connected disabilities warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999).

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Peripheral Vascular Disease of the Left Lower Extremity

Prior to April 6, 2007, peripheral vascular disease of the 
left lower extremity was rated 0 (zero) percent.  This 
disorder has been rated 40 percent disabling under Diagnostic 
Code (DC) 7114 as of April 6, 2007, the date of the VA 
arteries and veins examination where an increase in the 
symptoms was demonstrated.  

7114
Arteriosclerosis obliterans:

Ischemic limb pain at rest, and; either deep 
ischemic ulcers or ankle/brachial index of 0.4 or 
less 
10
0

Claudication on walking less than 25 yards on a 
level grade at 2 miles per hour, and; either 
persistent coldness of the extremity or 
ankle/brachial index of 0.5 or less 
60

Claudication on walking between 25 and 100 yards on 
a level grade at 2 miles per hour, and; trophic 
changes (thin skin, absence of hair, dystrophic 
nails) or ankle/brachial index of 0.7 or less
40

Claudication on walking more than 100 yards, and; 
diminished peripheral pulses or ankle/brachial index 
of 0.9 or less
20

Note 1: The ankle/brachial index is the ratio of the 
systolic blood pressure at the ankle (determined by 
Doppler study) divided by the simultaneous brachial 
artery systolic blood pressure.  The normal index is 
1.0 or greater.  
Note 2:  Evaluate residuals of aortic and large 
arterial bypass surgery or arterial graft as 
arteriosclerosis obliterans.  
Note 3:  These evaluations are for involvement of a 
single extremity.  If more than one extremity is 
affected, evaluate each extremity separately and 
combine (under §4.25), using the bilateral factor 
(§4.26), if applicable. 

38 C.F.R. § 4.104, Diagnostic Code 7114 (2007)

The veteran contends he is entitled to a compensable 
disability evaluation prior to April 6, 2007, and an 
evaluation in excess of 40 percent as of that date.  The 
Board has considered his contentions, but finds that the 
preponderance of the evidence is against the claim.

Upon review of the probative medical evidence of record, the 
Board is of the opinion that prior to the April 6, 2007, a 
compensable evaluation is not warranted.  The record for that 
time fails to reflect claudication on walking more than 100 
yards or diminished peripheral pulses or ankle/brachial index 
of 0.9 or less.  The record is replete with reference to the 
fact that the veteran's gait was normal and there was no 
noted loss of strength nor was there fatigability related to 
walking.  In an April 2004 examination report, it was noted 
that neither the hands nor the feet pain affected 
recreational activities or activities of daily living.  There 
was normal posture and normal gait.  Consistent with this 
finding, VA treatment records fail to reflect claudication on 
walking more than 100 yards or diminished peripheral pulses 
or ankle/brachial index of 0.9 or less during that time 
period.  A higher rating is not justified during that period.

As to the time period beginning April 6, 2007, the Board is 
of the opinion that the assignment of an evaluation in excess 
of 40 percent is not warranted.  The cumulative relevant 
medical evidence fails to meet the criteria for the next 
highest disability rating, which is 60 percent.  A 60 percent 
evaluation requires a showing of claudication on walking less 
than 25 yards on a level grade at 2 miles per hour, and 
either persistent coldness of the extremity or ankle/brachial 
index of 0.5 or less.

The Board observes that the VA examination conducted in April 
2007 reflects that the veteran's lower left extremity has 
never been observed to have persistent ankle/brachial index 
of 0.5 or less.  The most recent examination indicated his 
ankle/brachial index was 0.61.  He was noted to be able to 
walk .25 miles.  These findings do not meet the criteria for 
a 60 percent rating.  Thus, the Board observes that the 
veteran's symptoms most closely approximate the criteria for 
a 40 percent evaluation, with a ankle/brachial index of 0.61.  

The Board is sympathetic with the veteran's assertions of 
pain, numbness and discoloration but notes he has reported he 
could complete all recreational and activities of daily 
living in spite of this disability.  However, his complaints 
of pain and numbness are already contemplated in the 
currently assigned evaluations and the rating schedule does 
not require a separate rating for pain.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

Raynaud's Disease of the Hands

This disorder has been rated noncompensably disabling under 
Diagnostic Code (DC) 7117.  

7117
Raynaud's Syndrome:

With two or more digital ulcers plus autoamputation 
of one or more digits and history of characteristic 
attacks 
10
0

With two or more digital ulcers and history of 
characteristic attacks
60

Characteristic attacks occurring at least daily
40

Characteristic attacks occurring four to six times 
per week
20

Characteristic attacks occurring one to three per 
week
10

Note: For purposes of this section, characteristic 
attacks consist of sequential color changes of the 
digits of one or more extremities lasting minutes to 
hours, sometimes with pain and paresthesias, and 
precipitated by exposure to cold or by emotional 
upsets.  These evaluations are for the disease as a 
whole, regardless of the number of extremities 
involved or whether the nose and ears are involved. 

38 C.F.R. § 4.104, Diagnostic Code 7117 (2007)

The veteran contends he is entitled to a compensable 
disability evaluation for his Raynaud's disease of the hands.  
The Board has considered his contentions, but finds that the 
preponderance of the evidence is against the claim.

The only abnormality associated by the veteran and his 
examiners related to the hands due to Raynaud's phenomenon is 
feelings of pain, numbness and discoloration during periods 
of exposure to cold weather.  In VA examination reports, the 
condition has been noted to be controlled and eradicated 
largely due to the fact that the veteran now lives in a warm 
climate.  He did not report characteristic attacks occurring 
at one to three times per week at any time relevant to his 
claim.  The level of occurrence necessary for a compensable 
rating has not been shown.  In addition, examination of the 
veteran in 2001, 2004 and 2007 found no chronic abnormalities 
associated with the hands that would support a compensable 
rating.  

Again, while the Board is sympathetic with the veteran's 
assertions of pain, numbness and discoloration, it also notes 
he has reported he could complete all recreational and 
activities of daily living in spite of this disability.  His 
complaints of pain and numbness are already contemplated in 
the currently assigned evaluation and the rating schedule 
does not require a separate rating for pain.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).



Additional Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Board finds that there has been no 
showing by the veteran that either service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In view of the foregoing, the Board finds that the currently 
assigned 40 percent rating adequately reflects the clinically 
established impairment experienced by the veteran at all 
times from April 6, 2007, to the present, for his peripheral 
vascular disease of the left lower extremity.  As the 
preponderance of the evidence is against the claim for a 
higher rating as of that date, and as it is against a 
compensable rating at any time prior to that date for either 
peripheral vascular disease of the left lower extremity or 
Raynaud's disease of the hands, the benefit-of-the-doubt rule 
is inapplicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an increased (compensable) evaluation for 
Raynaud's disease of the hands is denied.

Entitlement to an increased disability rating for service-
connected peripheral vascular disease of the left lower 
extremity, rated as noncompensable prior to April 6, 2007, 
and as 40 percent disabling as of April 6, 2007, is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


